J-S15038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

TERRELL DARNELL SMITH

                        Appellant                  No. 1207 MDA 2014


           Appeal from the Judgment of Sentence June 17, 2014
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0005207-2013


BEFORE: LAZARUS, J., WECHT, J., and JENKINS, J.

CONCURRING STATEMENT BY LAZARUS, J.:                FILED APRIL 14, 2015

     I agree with the majority’s decision to affirm the suppression court’s

denial of Smith’s motion to suppress.

     Though mistaken, it was reasonable for Smith to believe he was being

stopped when he saw emergency lights activated; that, however, did not

necessarily transform the stop into an investigative detention.        Smith

remained stopped, even though the targeted car had pulled over behind

him, about 9 car lengths, and the troopers both approached that car. It was

not only reasonable at that point, but obligatory, for one of the troopers to

approach Smith’s car and see why he pulled over, or why he remained

stopped.   See Commonwealth v. Conte, 931 A.2d 690, 693 (Pa. Super.

2007) (police officers have duty to society to serve and protect their

communities; this extends beyond enforcement of Crimes Code or Vehicle
J-S15038-15



Code and includes duty to stop and help citizens who are, or appear to be, in

distress).   Thus, when Trooper Confer approached Smith, the interaction

was a mere encounter.      See Commonwealth v. Kendall, 976 A.2d 503

(Pa. Super. 2009) (where defendant was driving slowly and then pulled car

off to side of road after signaling, officer had affirmative duty to assure

defendant was not in distress; interaction between officer and defendant was

mere encounter requiring no level of suspicion and officer had every reason

to pull over after defendant to offer assistance or at very least make sure

there was nothing wrong).          When Trooper Confer observed Smith’s

bloodshot eyes and detected a strong odor of alcohol, the mere encounter

was elevated to an investigative detention, and Trooper Confer was justified

in administering field sobriety tests.

      I agree, therefore, that the trial court properly denied Smith’s motion

to suppress.



      WECHT, J., Joins Concurring Statement

      JENKINS, J., Joins Concurring Statement




                                         -2-